FILED
                            NOT FOR PUBLICATION                             FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SE UN JEUN,                                      Nos. 09-70191 and 09-73094

              Petitioner,                        Agency No. A046-485-508

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                      Argued and Submitted February 6, 2014
                               Pasadena, California

Before: SCHROEDER and CLIFTON, Circuit Judges, and COGAN, District
Judge.**

       Se Un Jeun, a citizen of South Korea, petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision upholding an Immigration Judge’s (“IJ”)

decision finding Jeun removable for assisting three Korean aliens in illegally


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.
entering the United States in violation of 8 U.S.C. § 1182(a)(6)(E). Jeun also

petitions for review of the BIA’s denial of his motion to reconsider. Having

previously consolidated the two petitions, we now deny both.

      The BIA’s removability determination is supported by substantial evidence.

See Sanchez v. Holder, 704 F.3d 1107, 1109-10 (9th Cir. 2012). We see no error

in the BIA’s finding that Jeun’s testimony was implausible as compared to the

statements of the three Korean aliens and the immigration inspector.

      Nor did the BIA abuse its discretion in denying Jeun’s motion to reconsider.

For the most part, Jeun merely repeated arguments from his appeal of the IJ’s

decision, which is an inadequate basis for reconsideration. See Socop-Gonzalez v.

I.N.S., 272 F.3d 1176, 1180 n.2 (9th Cir. 2001). Additionally, Jeun raised the

argument that his statements should have been suppressed pursuant to de

Rodriguez-Echeverria v. Mukasey, 534 F.3d 1047 (9th Cir. 2008), for the first time

in his motion to reconsider, when he could have raised this argument before the

BIA issued its decision dismissing Jeun’s appeal. Furthermore, there is no

indication in the record or in Jeun’s brief that Jeun was “arrested without warrant

and placed in formal proceedings” such that he should have been advised of his

rights pursuant to 8 C.F.R. § 287.3(c). In light of these facts, the BIA did not act




                                           2
“arbitrarily, irrationally, or contrary to law” in denying Jeun’s motion to

reconsider. Cano-Merida v. I.N.S., 311 F.3d 960, 964 (9th Cir. 2002).

      Finally, Jeun argues that the government’s deportation of Yeol Hong, one of

the three Korean aliens, violated his constitutional rights pursuant to our decision

in United States v. Leal-Del Carmen, 697 F.3d 964 (9th Cir. 2012). We need not

determine whether Leal-Del Carmen applies in immigration proceedings, as

opposed to criminal proceedings like Leal-Del Carmen, as the record contains no

indication that Hong would have been a favorable witness to Jeun, that the

government acted in bad faith in deporting Hong, or that Hong’s deportation

prejudiced Jeun. Id. at 969-70.

      PETITIONS DENIED.




                                           3